In an action to recover damages for breach of a contract to construct a house, defendant, the builder, appeals from a judgment of the City Court of Yonkers, entered May 14, 1959, after trial before the court without a jury, in favor of plaintiffs for $3,000, with interest and costs. It was claimed that an automobile could not be brought into the garage, an integral part of the house, because the grade of the driveway was too steep. There was testimony that proper regrading of the driveway would entail lifting the entire house and that the cost of such regrading would be more than the cost of constructing a new driveway and garage, which was estimated at $3,000. Judgment affirmed, with costs. (Bellizzi v. Huntley Estates, 3 N Y 2d 112; Russ v. Lakeview Development, 133 N. Y. S. 2d 641, 644.) Beldock, Acting P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.